                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
                                 :
RICHARD FREIBERG                 :
     Plaintiff,                  :
                                 :
v.                               :   CASE NO. 3:16-cv-00037(RNC)
                                 :
WILLIAM STUART ET AL.            :
     Defendants.                 :
                                 :

                         RULING AND ORDER

     Plaintiff Richard Freiberg brings this suit against

defendants William and Jonathan Stuart and their attorney, Sandra

Akoury, seeking damages for vexatious litigation.   Freiberg

prevailed in a case the Stuarts brought against him while

represented by Attorney Akoury.   In that underlying case, the

Superior Court granted summary judgment in favor of Freiberg, the

Appellate Court reversed, and the Supreme Court then upheld the

grant of summary judgment over a dissent.   See Stuart v.

Freiberg, 116 A.3d 1195, 1197-98 (Conn. 2015).   Defendants have

moved for summary judgment against Freiberg, contending that the

underlying suit against him was supported by probable cause.

William and Jonathan also rely on an affirmative defense of

advice of counsel.   For reasons that follow, the motions for

summary judgment are granted.

                           I. Background

     Kenneth Stuart Sr. created a living trust and will to

benefit his three sons, Kenneth, William and Jonathan.   After his


                                  1
death, his son Kenneth became the trustee of his estate and, in

that capacity, began sending financial summaries to William and

Jonathan.    William and Jonathan soon realized that Kenneth had

created a limited partnership with their father and used it to

transfer estate assets to himself.      Id. ¶¶ 5, 8.    Attorney Akoury

assisted them in bringing suit against Kenneth for breach of

fiduciary duty.

     After the suit was filed, Kenneth hired Freiberg, an

accountant.    Id. ¶ 12.    Freiberg prepared financial statements

and tax returns for Kenneth personally and for the estate.        Id.

While providing services for the estate, Freiberg realized that

Kenneth was improperly paying personal expenses and commingling

his funds with estate funds.      Id. ¶ 14.   Even so, he continued to

prepare financial statements for the estate and sent them to

beneficiaries of the estate, including William and Jonathan.         Id.

¶ 16-20.    Freiberg does not dispute that his reports were

reviewed by Jonathan.      It is also undisputed that William and

Jonathan spoke with Freiberg about his reports and accounting

work.   William and Jonathan hired accountants of their own,

including a forensic accountant, to review Freiberg’s reports.

The forensic accountant found that Freiberg had created a

fictitious credit of $490,755, which benefitted Kenneth.

     The suit against Kenneth was eventually successful,

resulting in an award of damages to the estate.        William and


                                    2
Jonathan then    consulted with Attorney Akoury about the

possibility of bringing a suit against Freiberg for conspiring

with Kenneth or aiding and abetting his conversion of estate

funds.   William and Jonathan subsequently authorized her to sue

Freiberg.

     Attorney Akoury filed a complaint against Freiberg in

Connecticut Superior Court asserting claims for fraud, negligent

misrepresentation, accountant malpractice and violations of

CUTPA.   Freiberg moved for summary judgment on all the claims.

The Court granted the motion on the ground that William and

Jonathan could not prove they relied on Freiberg’s accounting

statements as they claimed.    Stuart v. Freiberg (“Stuart I”), No.

FSTCV0402005085, 2011 WL 3671904 (Conn. Super. Ct. July 15,

2011).   The Appellate Court reversed on the ground that genuine

issues of material fact existed with regard to the claims of

fraud, negligent misrepresentation, and malpractice. Stuart v.

Freiberg (“Stuart II”), 69 A.3d 320, 334 (Conn. App. Ct. 2013).

The Connecticut Supreme Court reversed, with one justice

dissenting.     Stuart v. Freiberg (“Stuart III”), 116 A.3d at

1197-98.

                         II. Legal Standard

     Summary judgment may be granted when the movant “shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.


                                  3
P. 56(a).   When the motion tests the plaintiff’s ability to

sustain his burden of proof at trial, the movant can prevail by

showing that the plaintiff lacks evidence to support an element

of his claim.   To avoid summary judgment, the plaintiff must

point to evidence that would support a verdict in his favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

“[M]ere conclusory allegations or denials” are not enough.

Podell v. Citicorp Diners Club, 112 F.3d 98, 101 (2d Cir. 1997).

     To prevail on his claim of vexatious litigation, Freiberg

must establish four elements: (1) a suit was brought against him,

(2) the suit lacked probable cause, (3) the suit was brought with

malice, and (4) the suit terminated in his favor.   See Falls

Church Grp. v. Tyler, Cooper, and Alcorn, LLP, 912 A.2d 1019,

1026-27 (Conn. 2007).   Vexatious litigation suits often turn on

the element of probable cause.   This one is no exception.

     Probable cause “is the knowledge of facts sufficient to

justify a reasonable person in the belief that there are

reasonable grounds for prosecuting an action.” Id. at 1027.

Reliance on advice of counsel is a complete defense even when the

advice was “unsound or erroneous.”   Evans v. Testa Dev. Assocs.,

No. CV01806425, 2002 WL 725483, at *3 (Conn. Super. Ct. Mar. 26,

2002) (quoting Vandersluis v. Weil, 407 A.2d 982, 987 (Conn.

1978)).   Reliance on the advice of counsel is an affirmative

defense with respect to which the defendant bears the burden of


                                 4
proof.   Verspyck v. Franco, 874 A.2d 249, 253 (Conn. 2005).     The

defendant must show that he relied on advice of counsel “after a

full and fair statement of all facts within his knowledge, or

which he was charged with knowing.”    Id. (quoting Vandersluis,

407 A.2d at 987).

                          III. Discussion

A.   Probable Cause

     Defendants argue that there is no genuine issue of material

fact with regard to whether probable cause existed to sue

Freiberg on the claims in the underlying case.    I agree with

them.

     1. Fraud and Negligent Misrepresentation

     To prevail against Freiberg on the claim for fraud, the

Stuarts needed to prove that he: (1) made a false representation,

(2) that he knew was untrue, (3) in order to induce them to act

on it, and (4) their reliance on the statement resulted in harm

supporting an award of damages.   Capp Indus., Inc. v. Schoenberg,

932 A.2d 453, 464 (Conn. App. 2007).    The negligent

misrepresentation claim differs only in that it requires proof of

a false statement made negligently.    See Coppola Const. Co., Inc.

v. Hoffman Enters. Ltd. P’ship, 71 A.3d 480, 487 (Conn. 2013).

     Freiberg does not genuinely dispute that he made

misrepresentations.   Instead, he claims that the Stuarts lacked

probable cause as to reliance and causation.


                                  5
     Defendants argue that probable cause existed to support the

claims against Freiberg based on the following facts, which are

not genuinely disputed.    First, inaccuracies in Freiberg’s

accounting records led William and Jonathan to pay their own

accountants to investigate Kenneth’s mishandling of estate funds.

Second, William and Jonathan changed their litigation strategy

against Kenneth because they expected to receive accurate

accounting from Freiberg.    And third, Freiberg facilitated

Kenneth’s misappropriations.

     Freiberg purports to disagree with all these facts but

primarily relies on another regarding the timing of this

protracted litigation: that William and Jonathan filed their

lawsuit against Kenneth before Freiberg performed any accounting

services for the estate.    Thus, Freiberg argues, William and

Jonathan could not have relied upon his alleged

misrepresentations.

     However, that Kenneth was sued before Freiberg was hired is

not dispositive.   Assuming that Freiberg has demonstrated that

the brothers did not rely on his misrepresentations in one manner

- i.e., by declining to file suit based on Freiberg’s records -

does not demonstrate that the brothers lacked probable cause to

believe that they had relied on his misrepresentations in other

ways.   For instance, William and Jonathan first filed suit

against Kenneth in 1993, Freiberg was hired in 1994 and worked


                                  6
for Kenneth until 2001, and the trial court’s memorandum of

decision in the litigation between the three brothers was issued

in 2004.    Stuart III, 116 A.3d at 1199.    The trial court judge

noted the “languorous” approach that William and Jonathan took in

prosecuting the case.    Id. at 1200.   And among the damages

awarded to William and Jonathan were $180,000 to cover the fees

of the forensic accountant they hired.      Id. at 1200.   In these

circumstances, the Stuarts have sufficiently established that

they had probable cause to believe they had relied on Freiberg’s

statements, and that their reliance caused them harm.

     Freiberg points to the opinion of the Connecticut Supreme

Court reversing the Appellate Court and reinstating judgment in

his favor.    The decision of the Supreme Court does not help

Freiberg on the issue of probable cause presented here.       The

Supreme Court ruled in Freiberg’s favor on a motion for summary

judgment, which is judged according to a different standard than

probable cause.    That it so ruled after discovery, with the

benefit of affidavits and depositions, upon which the decision

heavily relied, has no bearing on the question of whether William

and Jonathan had probable cause to file their suit in the first

instance.    And, of course, at least one member of the Connecticut

Supreme Court thought that there remained a genuine dispute of

fact that would preclude summary judgement on the question of




                                  7
reliance.    See Stuart III, 116 A.3d at 1212 (Eveleigh, J.,

dissenting).

     Furthermore, it is apparent from the record that Freiberg

prevailed in the Supreme Court not because William and Jonathan’s

claims lacked a factual basis, but because of strategic mistakes

by the brothers in earlier stages of the litigation.    As shown by

the majority and dissenting opinions, plausible theories of

liability could have been advanced against Freiberg, but the

complaint mistakenly focused on “reliance” instead of “causation”

and alleged no harm other than delays in “seeking to remove

[Kenneth] as a fiduciary” and “pursuing claims against him in

Superior Court.”    Id. at 1210; see also id. at 1213 n.2

(Eveleigh, J., dissenting).    Accordingly, there is no genuinely

disputed issue of material fact as to whether the defendants had

probable cause to pursue fraud or negligent misrepresentation

claims against Freiberg.

            2.   Accounting Malpractice

     A malpractice claim has four elements: “(1) a duty to

conform to a professional standard of care for the plaintiff's

protection; (2) a deviation from that standard of care; (3)

injury; and (4) a causal connection between the deviation and the

claimed injury.”    Stuart III, 116 A.3d at 1210.   Freiberg claims

that probable cause was lacking for the accounting malpractice




                                  8
claim because there were no facts to support the element of

causation.

     As discussed in the Supreme Court dissent, William and

Jonathan had to pay a forensic accountant to trace money

improperly taken by Kenneth, and Kenneth was still able to

misappropriate trust assets after Freiberg undertook to serve as

the estate’s accountant.    Id. at 1213-15 (Eveleigh, J.,

dissenting).    Those facts, which are not genuinely disputed,

adequately support the causation element of the malpractice

claim.

     Freiberg also asserts that probable cause was lacking for

the duty element of the malpractice claim, stating, “the trial

court found that there was no legal duty in terms of accounting

malpractice.”    However, a plaintiff is permitted to pursue a

cause of action that is not conclusively foreclosed by binding

precedent without necessarily exposing his or herself to a suit

for vexatious litigation.    See Falls Church Group, Ltd., 912 A.2d

at 1032.   Defendants have shown that the issue of an estate

accountant’s duty to estate beneficiaries remained open when the

malpractice claim was brought.    Cf. Stuart III, 116 A.3d at 1216

(Eveleigh, J., dissenting) (“I will now discuss my view that the

defendant, although hired by Kenneth as executor of Stuart's

estate, owed a legal duty to the plaintiffs as the estate's




                                  9
beneficiaries.”).   Accordingly, the Stuarts’ suit was not

unreasonable.   See Falls Church Group, Ltd., 912 A.2d at 1032.

     3.   CUTPA

     CUTPA authorizes litigation against a defendant who “engages

in unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce.”      Conn. Gen.

Stat. § 42-110b(a).   Freiberg claims that CUTPA was employed

vexatiously in the action against him because his alleged

wrongdoing did not involve “commercial or entrepreneurial aspects

of an accounting practice.”   Stuart II, 69 A.3d at 334.     As just

discussed, a claim that remains available - that is, a claim that

is not conclusively foreclosed - under existing law is not

vexatious provided it has an adequate factual basis.      See Falls

Church Grp, Ltd., 912 A.2d at 1032.

     At the time the underlying suit was brought, the scope of

CUTPA’s application to accountants had not been established by

the Connecticut Supreme Court.    See Stuart II, 69 A.3d at 334.

Under the law as it then existed, an accountant’s entrepreneurial

practices for purposes of CUTPA could include “solicitation of

business and billing practices.”       Haynes v. Yale-New Haven Hosp.,

699 A.2d 964, 973 (Conn. 1997).    The complaint against Freiberg

alleged that he improperly billed the estate for work performed

on behalf of Kenneth.   Freiberg has not shown that this

allegation lacked the factual basis required for probable cause.


                                  10
B.     Advice of Counsel

       In further support of their motion for summary judgment,

William and Jonathan rely on Attorney Akoury’s advice that the

claims against Freiberg were adequately supported in fact and

law.    They have testified without contradiction that they relied

on her advice in good faith after providing her with all relevant

facts within their personal knowledge.      They emphasize that

Attorney Akoury was counsel for them in the suit against Kenneth,

which provided her with access to information concerning the

factual basis for the claims later brought against Freiberg.        In

response, Freiberg points to Attorney Akoury’s testimony that she

relied on information received from her clients.      However, he

fails to point to evidence supporting a finding that either

William or Jonathan was aware of a consequential fact and

withheld it from their attorney.

       The Restatement describes a vexatious litigant as one who

“goes from attorney to attorney until at last he finds one who,

contrary to the opinion of those who preceded him, is willing to

advise the bringing of a prosecution.”      Restatement (Second) of

Torts § 666 (1977).    The situation in this case could not be more

different.    Before authorizing suit against Freiberg, William and

Jonathan did not shop for a lawyer willing to sue.      They relied

on the advice of the same lawyer who had represented them in the

underlying suit against Kenneth.      In the absence of evidence


                                 11
permitting a finding that they failed to disclose facts to

Attorney Akoury - and again there is no such evidence - it must

be concluded that they were entitled to rely on her advice.

C.   Attorney Akoury

     In challenging Freiberg’s ability to prove that the claims

against her lacked probable cause, Attorney Akoury points to the

decision of the Connecticut Statewide Grievance Committee in a

grievance case brought against her by Freiberg.   In his complaint

in that case, Freiberg alleged misconduct by Attorney Akoury

based on her filing and pursuit of the CUTPA claim.   The

Grievance Panel dismissed the complaint after “carefully

review[ing] the matter” and found that Akoury had not violated

any of the Rules of Professional Conduct.   In the Panel’s view,

the CUTPA claim reflected a good faith attempt to “extend and

modify existing law to apply to the circumstances which [Akoury]

reasonably believed to be unique and distinguishable from

precedent.”   Id.

     When “a state agency ‘acting in a judicial capacity . . .

resolves disputed issues of fact properly before it which the

parties have had an adequate opportunity to litigate,’ federal

courts must give the agency’s factfinding the same preclusive

effect to which it would be entitled in the State’s courts.”

Univ. of Tenn. v. Elliott, 478 U.S. 788, 799 (1986) (citation

omitted) (quoting Utah Constr. & Mining Co., 384 U.S. 394, 422


                               12
(1966)).   Even if the Grievance Panel’s dismissal of Freiberg’s

complaint does not preclude him from suing, it strongly

reinforces my conclusion that his vexatious litigation claim is

unavailing because he cannot prove that the claims brought

against him lacked probable cause.       Because he is unable to

prove this element, all his claims must be dismissed.

                      IV.   Conclusion

     For the foregoing reasons, the motions for summary judgment

are hereby granted.   The Clerk may enter judgment and close the

case.

     So ordered this 30th day of September 2019.



                                                   /s/RNC
                                              Robert N. Chatigny
                                         United States District Judge




                                  13
